


110 HRES 589 IH: Directing the Committee on the Judiciary to

U.S. House of Representatives
2007-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 589
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2007
			Mr. Inslee (for
			 himself, Mr. Becerra,
			 Mr. Udall of New Mexico,
			 Mr. Chandler,
			 Mr. Moore of Kansas,
			 Mr. Arcuri,
			 Mr. Braley of Iowa,
			 Mr. Johnson of Georgia,
			 Mr. Cohen,
			 Mr. Blumenauer,
			 Mr. DeFazio,
			 Ms. Hooley,
			 Mr. Wu, Ms. Clarke, Ms.
			 McCollum of Minnesota, and Mr.
			 Ellison) submitted the following resolution; which was referred to
			 the Committee on
			 Rules
		
		RESOLUTION
		Directing the Committee on the Judiciary to
		  investigate whether Alberto R. Gonzales, Attorney General of the United States,
		  should be impeached for high crimes and misdemeanors.
	
	
		That the Committee on the Judiciary shall
			 investigate fully whether sufficient grounds exist for the House of
			 Representatives to impeach Alberto R. Gonzales, Attorney General of the United
			 States, for high crimes and misdemeanors.
		
